Third District Court of Appeal
                               State of Florida

                      Opinion filed November 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0779
                        Lower Tribunal No. 19-8931
                           ________________


                             Lamar Mitchell,
                                  Appellant,

                                     vs.

            Ginley Lawn Service & Landscaping, Inc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

     Morgan & Morgan and Brian J. Lee (Jacksonville), for appellant.

     Hamilton, Miller & Birthisel, LLP and Niva M. Harney-Hiller and Michael
J. Dono, for appellee.


Before FERNANDEZ, C.J., and LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.